Citation Nr: 1801878	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as a mood disorder), to include as secondary to the service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1977 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Regional Office (RO) in St. Petersburg, Florida.

Following a September 2011 statement of the case, the Veteran perfected, and specifically limited, the appeal as to the issues of service connection for sleep apnea, a right knee disorder, an acquired psychiatric disorder, and an increased disability rating in excess of 10 percent for the service-connected right ankle disability. An October 2016 Board decision denied service connection for a right knee disorder and sleep apnea, while the increased rating for the right ankle disability was granted. The issue of entitlement to service connection for an acquired psychiatric disorder was remanded for further development.

In order to encompass all claimed symptoms of the claimed mood disorder, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disorder, claimed as secondary to the service-connected asthma, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDING OF FACT

The weight of the evidence of record does not establish that the Veteran's acquired psychiatric disorder (claimed as a mood disorder), was proximately due to, or aggravated by, service-connected asthma.



CONCLUSION OF LAW

The criteria for entitlement to service connection an acquired psychiatric disorder (claimed as a mood disorder), to include as secondary to the service-connected asthma, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As an initial matter, the Veteran hasn't alleged and the evidence does not show that the current claimed disability is in any way related to an in-service injury or disease. Therefore, direct service connection isn't warranted and will not be addressed further.

The Veteran contends that his current psychiatric disorder is caused by his service-connected asthma. The record in this case indicates that the Veteran has received ongoing treatment for a mental health condition. Additionally, Social Security Administration Records associated with the claims file notes treatment for anxiety. Though the Veteran has a current diagnosis of a psychiatric disorder, the evidence does not serve to link the onset of the psychiatric disorder to the service-connected asthma.

The Veteran was afforded a VA Examination in January 2011. On remand, the Veteran was also afforded an addendum to the opinion in November 2016. While the examiner diagnosed the Veteran with a mood disorder, it was opined that the Veteran's mood disorder is less likely as not caused by or a result of service connected asthma. In the November 2016 addendum opinion, the examiner opined that the Veteran's mood disorder was likely caused by other serious medical conditions that the Veteran is being treated for, beyond the service-connected asthma. The examiner also reported that the Veteran's treatment records focuses on personal relationships, his elderly parents, and obesity as stressors to his psychiatric disorder. The examiner further notes that none of the Veteran's medical treatment records mentioned or focused on asthma as a cause to his psychiatric disorder. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case. The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion. The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The Board finds that the VA medical opinion and addendum thereto is competent, credible, and should therefore be afforded high probative value. The examiner was fully informed of the pertinent facts, insofar as the examiner reviewed the claims file and satisfactorily addressed the service-connected disability. The examiner also rendered a fully-articulated opinion that was not equivocal in nature, and which provided the degree of certainty required for a medical nexus opinion. Furthermore, the opinion was supported by a reasoned analysis, as the examiner addressed both the causation and aggravation of the Veteran's psychiatric disorder, as well as cited findings in the medical treatment records. 

The Board notes that the Veteran submitted several lay statements in support of his claim. The Veteran, while competent to report his symptoms both current and past, as a lay person is not competent to associate his mood disorder to his service connected asthma. That is, the Veteran is not competent to opine on matters such as the etiology of his current disability. Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to the causal relationship between his psychiatric disorder and service are of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus between the current disability and the service connected disability.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding that the Veteran's acquired psychiatric disorder (claimed as a mood disorder), is causally related to his service-connected asthma. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.





ORDER

Entitlement to service connection for an acquired psychiatric disorder (claimed as a mood disorder), to include as secondary to the service-connected asthma is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


